Title: To Thomas Jefferson from William Clark, 24 July 1803
From: Clark, William
To: Jefferson, Thomas


            
              
                Sir
              
              ClarksVille 24th. July 1803
            
            I had the honor of receiving thro’ Captain M: Lewis an assureance of your Approbation & wish that I would Join him in a North Western enterprise. I will chearfully, and with great pleasure Join My friend Capt Lewis in this Vast enterprise, and shall arrange my business so as to be in readiness to leave this Soon after his arrival. May I request the favour of you to forward the inclosed letter to Capt Lewis, Should he not be with you. 
            I have the honor to be with great respect Your Mo: Ob and Sincear
            
              
                Wm. Clark
              
            
          